NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              KASEY A., Appellant,

                                         v.

          DEPARTMENT OF CHILD SAFETY and O.A., Appellee.

                              No. 1 CA-JV 19-0332
                                FILED 7-30-2020


            Appeal from the Superior Court in Mohave County
                         No. B8015JD201804066
                The Honorable Rick A. Williams, Judge

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant

Arizona Attorney General's Office, Tucson
By Autumn Spritzer
Counsel for Appellee Department of Child Safety
                             KASEY A. v. DCS
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge David D. Weinzweig delivered the decision of the Court,
in which Judge Jennifer M. Perkins and Judge James B. Morse Jr. joined.


W E I N Z W E I G, Judge:

¶1            Kasey A. (“Mother”) appeals from the juvenile court’s order
terminating her parental rights to O.A., arguing the court violated her due
process right to counsel. Because the record shows no due process
violation, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Mother is the biological parent of O.A., born in October 2014.
Father is not party to this appeal. Mother was arrested in May 2018 for
possession of methamphetamine and drug paraphernalia. The Department
of Child Services (“DCS”) investigated and learned that Mother had been
abusing methamphetamine for about 20 years. DCS also discovered that
Mother had been homeless since O.A. was born and relied on other parties
to provide shelter for her and her child.

¶3            DCS removed O.A. and petitioned the juvenile court to find
him dependent in July 2018, alleging Mother could not parent due to
neglect, substance abuse and home conditions. Mother was represented by
counsel at the July 26 initial hearing, although counsel was not formally
appointed until August 6. She did not contest the dependency and the court
found O.A. dependent.

¶4           Mother’s attorney moved to withdraw as court-appointed
counsel on September 4 at Mother’s request, citing “an irreparable conflict”
that precluded counsel “from effectively representing [M]other.” The court
granted counsel’s motion on September 6 and directed the Office of
Indigent Services (“OIS”) to appoint new counsel for Mother.

¶5           A dependency review hearing was scheduled for November
1, but the juvenile court learned that OIS had “not yet appointed new
Counsel for the Mother,” found it was “unable to proceed until the new
Counsel is present,” and continued the hearing until December 13.




                                     2
                            KASEY A. v. DCS
                           Decision of the Court

¶6             At the December 13 dependency review hearing, neither
Mother nor new counsel appeared and the juvenile court “reset[]” the
hearing for February 7, 2019. The transcript and minute entry from
December 13 indicate that attorney David Martinez may have been
appointed to represent Mother; and indeed, Martinez represented Mother
through the termination hearing. The court also made findings at the
December 13 hearing that the Indian Child Welfare Act did not apply and
that DCS made “reasonable efforts at reunification” and “reasonable efforts
to finalize” the permanency plan under the Adoption and Safe Families Act
of 1997 (“ASFA”). 45 C.F.R. § 1356.21(b)(2) (2020).

¶7           Mother and her new counsel, Mr. Martinez, appeared at the
rescheduled dependency review hearing on February 7. Mother raised no
issue or argument about the juvenile court’s ASFA findings.

¶8             DCS offered various services to Mother, including case-plan
staffing, child and family team meetings, individual counseling, parenting
classes, RBHA self-referral, substance abuse assessment, substance abuse
treatment, team decision-making meeting, transportation, urinalysis
testing and visitation. Mother did not cooperate in substance abuse testing,
however, and DCS discontinued her supervised visitation “because [she]
became angry, behaved erratically, and at least on one visit, was visibly
under the influence.” According to DCS, Mother “failed to stay in contact
with DCS or even her own attorney” and would disappear for “weeks at a
time.”

¶9              DCS moved to terminate Mother’s parental rights in May
2019 on grounds of neglect and chronic substance abuse, and because O.A.
had been in out-of-home placement for at least nine months. A.R.S. § 8-
533(B)(2), (3), (8)(a). DCS claimed that Mother failed to complete substance
abuse services and participate in drug testing, had not consistently attended
individual counseling, refused in-patient rehab for substance abuse, had
been kicked out of a sober living facility and admitted to a recent
methamphetamine relapse.

¶10           Before the severance hearing, Mother moved the juvenile
court to dismiss her case for lack of due process based on the period during
which Mother was not represented by counsel. The court denied the
motion, reasoning that Mother was not “adversely impacted” by the
“approximately 90 days where [she] did not have counsel.”

¶11        The court held a contested one-day severance hearing.
Mother was present, represented by counsel and testified on her own



                                     3
                            KASEY A. v. DCS
                           Decision of the Court

behalf. Mother admitted to continued substance abuse during the
dependency proceeding. The court also heard testimony from the DCS case
manager. The court later terminated Mother's parental rights to O.A. on all
three grounds alleged. Mother timely appealed and we have jurisdiction.
A.R.S. § 8-235(A).

                               DISCUSSION

¶12           Mother contends the juvenile court “violated her right to due
process by failing to ensure her representation of counsel during the course
of the dependency action.”

¶13           At the outset, we disagree with DCS that Mother waived this
argument or that she must prove fundamental error. Mother’s counsel
generally raised the argument before the termination hearing and the court
rejected it because Mother was not “adversely impacted” by the 90-day
period in which she was unrepresented. We review constitutional issues
de novo. Brenda D. v. Dep’t of Child Safety, 243 Ariz. 437, 442, ¶ 15 (2018).

¶14            The state must afford counsel to indigent parents who face
termination of their parental rights under statute, A.R.S. § 8-221(B), and the
Due Process Clause of the United States Constitution, Christy A. v. Ariz.
Dep’t of Econ. Sec., 217 Ariz. 299, 307, ¶ 28 (App. 2007). See also Ariz. R.P.
Juv. Ct. 38(B). The juvenile court’s “failure to allow [parent’s] counsel to
effectively participate in severance proceedings is reversible error.” Daniel
Y. v. Ariz. Dep’t of Econ. Sec., 206 Ariz. 257, 260, ¶ 12 (App. 2003). And a
termination order is void if “predicated on a hearing in which a parent is
denied the opportunity to be heard by counsel.” Ariz. State Dep’t of Pub.
Welfare v. Barlow, 80 Ariz. 249, 253 (1956).

¶15            We find no error. All parties concede that Mother was
indigent and thus entitled to court-appointed counsel. See Tammy M. v.
Dep’t of Child Safety, 242 Ariz. 457, 461, ¶ 14 (App. 2017). And, according to
the juvenile court, Mother was unrepresented by counsel for roughly 90
days from September 2018 to December 2018. But the juvenile court sought
to protect rather than negate Mother’s right to counsel during the interim
period—twice continuing the dependency review because Mother was
unrepresented. The court did not conduct “a critical stage of the
proceedings” during this period or terminate Mother’s parental rights. See
Pima Cty Juv. Action No. J-64016, 127 Ariz. 296, 298 (App. 1980) (holding that
parent was denied due process because she was denied counsel at “a critical
stage of the proceedings”). Nor did the court hold a severance adjudication
hearing or consider “essentially the same evidence . . . as at a typical



                                      4
                             KASEY A. v. DCS
                            Decision of the Court

severance adjudication hearing.” Christy A., 217 Ariz. at 307, ¶ 28. Also
noteworthy is Mother’s silence on the ASFA findings; her counsel never
objected to them or asked the court to revisit them for any reason.

¶16            Mother counters that the juvenile court granted DCS’s
“request for ASFA [findings] during the [period],” but the ASFA finding
was not a “critical stage” of the severance proceeding at which Mother’s
parental rights were determined. Instead, as explained in Mother’s brief,
“[t]he [juvenile] court’s order granting a finding of ASFA . . . allows [DCS]
to receive federal financial participation for foster care maintenance
payments.” The court did not compromise Mother’s ability to effectively
defend the case; it only found that DCS made “reasonable efforts to
finalize” a permanency plan. And the juvenile court’s ultimate termination
order was “predicated” on the severance adjudication hearing, during
which it fielded all the evidence required to terminate Mother’s parental
rights on grounds of neglect, substance abuse and time-in-care. Barlow, 80
Ariz. at 253. The court never relied on or even cited the ASFA findings in
the final termination order.

¶17           Mother cites our J-64016 decision to support her argument,
but that case only amplifies why Mother’s argument fails. There we found
a due process violation because, unlike here, the parent had been denied
counsel at the “dependency hearing, a critical stage of the proceedings.” J-
64016, 127 Ariz. at 298. Beyond that, and again unlike here, we emphasized
the importance of the dependency hearing, which represented the juvenile
court’s “only basis for certain findings of fact.” Id.

                               CONCLUSION

¶18          We affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5